DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	The amendment received on 06/16/2021 is acknowledged.  Claim 66 has been amended.  Claim 73 has been added.  Claims 1-10 remain withdrawn.  Claims 66-73 have been treated on the merits. 
	In light of the amendment to the claim 66, the rejection of claims 66-73 under 35 U.S.C. 112(b) is withdrawn. 

Response to Arguments
	Applicant’s arguments regarding the rejection of claims 66-73 under 35 U.S.C. 101 have been fully considered and they are persuasive.  Currently the best known data on the structure of glycosylation of natural or native LAL is represented by Ameis.  The analysis by Ameis data suggests that native hLAL contains two oligo saccharides glycans, and not the at least five required, let alone M6P containing residues.  Applicant’s arguments citing Brooks and Khan are further noted.  Further as evidenced by Rajamohan (“Crystal Structure of human lysosomal acid lipase and its implications in cholesteryl ester storage disease” Journal of Lipid Research, 2020, Volume 61, 1192-1202), recombinant hLAL expressed by insect cells produces glycans on all six locations to varying levels with no M6P noted (Table 1), further demonstrating the variability of glycosylation of the same enzyme expressed in different cell types that are not human.

	The amendment to the claims has necessitated new grounds of rejection presented below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 71 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 71, applicant claims a limitation to residue Asn72; however, the sequence referred to appears to not have a Asn72.  It appears this claim has not been updated 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 66-73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10858638. Although the claims at issue are not identical, they are not patentably distinct from each other because the enzyme used in the claimed in ‘638 falls within the scope of the enzyme instantly claimed.  ‘638 claims enzymes having the same or nearly identical sequences to the instantly claimed enzyme (Seq ID 2-4 and 19).  Further ‘638 discloses glycosylations falling within the scope of those instantly claimed including at the five asparagine claimed (Claim 10, Note: the numbering scheme refers to the non-truncated form, as the instant claims previously did), including bi, tri and tetra antennary structures with N-acetylglucosamine, mannose, mannose phosphate containing glycans, including M6P glycans and 80, 140 and 252.  ‘638 further claims no O-linked glycans, fucose nor sialic acid, and that Asn72 is not glycosylated as instantly claimed.  Further the properties of the enzyme of ‘638 will have the properties claimed, such as size, activity and half-life.  
.

Claims 66-73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10407671. Although the claims at issue are not identical, they are not patentably distinct from each other because species of the enzyme claimed in ‘671 fall within the scope of the enzyme instantly claimed.  ‘671 claims enzymes having the same or nearly identical sequences to the instantly claimed enzyme (Seq ID 2-4 and 19).  Further ‘671 discloses glycosylations falling within the scope of those instantly claimed including at the five asparagine claimed (Claim 10, Note: the numbering scheme refers to the non-truncated form, as the instant claims previously did), including bi, tri and tetra antennary structures with N-acetylglucosamine, mannose, mannose phosphate containing glycans, including M6P glycans and 80, 140 and 252.  ‘671 further claims no O-linked glycans, fucose nor sialic acid, and that Asn72 is not glycosylated as instantly claimed.  Further the properties of the enzyme of ‘671 will have the properties claimed, such as size, activity and half-life.
The instant claims are thus rendered obvious by the claims of ‘671.  

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/CHARLES Z CONSTANTINE/Examiner, Art Unit 1657

/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657